DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/21 has been entered. 
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al, US Pub. 2013/0036635, in view of DeMattei, US Pub. 2018/0077096.
Mayer et al disclose a smart phone greeting card 100; having a front panel 10, containing various graphics which correspond to the digital content played by the electronic device after scanning the QR code. For example, the front panel 10 may be printed to resemble an old-time television set with knobs or dials representing a channel changer, volume control, and on/off button, and the digital content may contain a segment of or a full episode of a television show; a QR code 20 is printed somewhere on the greeting card 100; the QR code would likely contain an address or a Uniform Resource Locator (URL) which when scanned by a capable electronic device, may display text, connect to a wireless network, or open a web page in the electronic device browser; the content provided may be a video or movie, a slideshow, a television show, or other digital media; the graphics printed on the greeting card 100 are coordinated to the digital content such that it appears as though the paper greeting card creates an environment around the digital content or interacts therewith; although a QR code has been disclosed herein as the "trigger device" or link which, once scanned, connects the electronic Near Field Communication (NFC), URLS (texts) or other such navigation tools. (See fig. 1; par. 0013-0015).
Mayer et al fails to disclose a removable PIN number associated with the code for accessing the content of the greeting card.
DeMattei discloses a messaging environment for mobile device with multitask toolbar comprising: a greeting card (fig. 31/32) having redeeming information such as bar code and a PIN, wherein the code is a QR code (see par. 0163).
In view of the teachings of DeMattei, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Mayer et al to include a level of security, such as a PIN or a password in order to prevent unauthorized user from accessing the greeting card or messages and to securely identify the content of the card. With respect to the PIN being removable, such limitations is not critical to the invention, the PIN could be masked and revealed to a user only after the purchased of the card, and there is no details showing the PIN is attached and removed so as to provide advantages within the art. With respect to a security challenge, by requesting a PIN is a challenge question. Furthermore, it is common practice for associating a code or a PIN to digital content in order to reduce or eliminate frauds. Therefore, it would have been an obvious extension as taught by the prior art.
Response to Arguments
Applicant's arguments filed 03/01/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regarding a removable PIN associated with card, the examiner respectfully disagrees. The applicant associated a PIN with the card in claim 10 to facilitate delivery of the content of the card from the phone or device to a facility after the PIN is provided to the facility, such limitation was met Iomescu et al al (US 2013/0018726). The modify limitation having the PIN included with the card, the new prior art DeMattei (US Pub. 2018/0077096) shows that the PIN is included in the card (see figs. 31/32, par. 0163). The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DANIEL ST CYR/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        /D/DANIEL ST CYR/    Primary Examiner, Art Unit 2876                                                                                                                                                                                                    ANIEL ST CYR//DANIEL ST CYR/                            Primary Examiner, Art Unit 2876                                                                                                                                                                            /DANIEL ST CYR/Primary Examiner, Art Unit 2876                                                                                                                                                                                                    Primary Examiner, Art Unit 2876